DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 20 September 2022.
Applicant’s election of Group I (claims 1-5 and 8-11), drawn to a battery cell, in the reply filed on 20 September 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US 2020/0212399A1).
Regarding claim 1, Choi teaches a battery cell (“A venting device inserted into a sealing part of a pouch of a secondary battery”, Abstract, figs. 1 and 2) comprising:
a battery 1 (“FIG. 1 is an assembled view of a secondary battery 1 including a venting device 15 according to an embodiment of the present invention, and FIG. 2 is a perspective view of the secondary battery 1 of FIG. 1, which is completely manufactured”, [0048] ; “In order to manufacture the secondary battery 1… the electrodes are stacked on both sides of a separator to form an electrode assembly 10”, [0049], such that the electrode stack assembly 10 may also be considered the battery);
and an outer jacket 13 accommodating the battery 10 (“In the pouch type secondary battery 1 according to an embodiment of the present invention, the battery case 13 may be a pouch made of a flexible material. Hereinafter, the case in which the battery case 13 is the pouch will be described. Also, the battery case 13 accommodates the electrode assembly 10”, [0053]),
wherein at least one end face of the battery is connected to a current-collecting tab lead 12 (“The electrode tab 11 is connected to each of a positive electrode and a negative electrode of the electrode assembly 10 to protrude to the outside of the electrode assembly 10, thereby providing a path, through which electrons are moved, between the inside and outside of the electrode assembly 10”, [0050]; “In the electrode assembly 10, the electrode lead 12 is connected to the electrode tab 11 through spot welding”, [0051]; “Also, a portion of the electrode lead 12, which protrudes to the outside of the battery case 13, may be provided as a terminal part and electrically connected to an external terminal”, [0052]; fig. 1 shows that the current collecting tab lead 12 is connected to an end face of the battery electrode stack 10 via the tab 11);
wherein the outer jacket 13 is constituted by one film which is folded along another end face of the battery 10 different from the end face connected to the current-collecting tab lead 12, and end portions of which are joined to each other such that the current-collecting tab lead 12 is sandwiched between the end portions (“As illustrated in FIG. 1, one side of the upper pouch 131 and one side of the lower pouch 132 may be connected to each other”, [0053], such that the jacket 13 is constituted by a one film, and fig. 1 also shows that the jacket is folded along an end face of the battery electrode stack 10 that is opposite the end face connected to the current collecting tab lead 12; “Also, the battery case 13 accommodates the electrode assembly 10 so that a portion of the electrode lead 12, i.e., the terminal part is exposed and then is sealed”, [0053], and fig. 2 shows that the end portions of the jacket 13 sandwich the tab lead 12), 
and wherein the outer jacket 13 has a hole at a position adjacent to the end face connected to the current-collecting tab lead 12, and the hole being blocked (“Here, as illustrated in FIG. 1, according to an embodiment of the present invention, the venting device 15 is inserted between both surfaces of the sealing part 134 so as to be sealed together with the sealing part 134 and thus be fixed within the sealing part 134”, [0054]; fig. 2 shows that the venting device 15 is blocks a hole in the outer jacket, the hole being at a position adjacent to the end face of battery electrode stack 10 which is connected to the tab lead 12).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20200212399A1) as applied to claim 1 above, and further in view of Kim et al. (US 2016/0315301 A1).
Regarding claim 2, Choi teaches the battery cell according to claim 1. Choi does not teach that the hole being blocked is positioned on the current-collecting tab lead.  
Kim teaches a battery cell 1 including an electrode assembly 10, i.e. a battery, and an outer package or pouch 20 (“Referring to FIGS. 1 to 3, according to an exemplary embodiment, the secondary battery 1 may include an electrode assembly 10, a pouch 20, electrode leads 30, and lead films 40”, [0051]). Specifically, Kim teaches vent holes which are positioned on the current collecting lead tabs 30 (“The electrode leads 30 may include first vent holes V1 formed in the end portions thereof”, [0061]; figs. 7, 12, and 13 show how the vent hole is positioned on the current collecting lead tabs 30). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify 	the hole of Choi by locating it on the current collecting tab as taught by Kim, since the vent hole will predictably function in that position. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04). 
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20200212399A1), in view of Kim et al. (US 2016/0315301 A1), as applied to claim 2 above, and further in view of Watanabe et al. (US 2012/0328934 A1).
Regarding claim 3, modified Choi teaches the battery cell according to claim 2.
Neither Choi nor Kim teach that the hole being blocked has a diameter smaller than a width of the current-collecting tab lead.  
Watanabe teaches a battery cell including a battery 11, outer jacket 20, and tab leads 14 and 15 ("the invention relates to a laminate-packaged electric storage device in which an electric storage device element (e.g., battery or capacitor)", [0001]; “the electric storage device element 11 included in the laminate-packaged electric storage device 10 includes an electrode stack 11a”, [0068], such that the electric storage device element 11 may be considered a battery; “The laminate-packaged electric storage device according to one embodiment of the invention that has the above configuration may be applied to an organic electrolyte capacitor (e.g., lithium-ion capacitor) and an organic electrolyte battery”, [0081]; “The positive electrode power supply tab 14 and the negative electrode power supply tab 15 are provided to outwardly protrude respectively from one end and the other end of the outer package 20”, [0071]; figs. 1, 4, and 15). Watanabe also teaches a blocked hole 26, similar to the vent hole of Choi (“the safety valve 27 is configured so that the opening 26 that is formed through the upper outer package film 21A is surrounded by the seal section 25”, [0077], Watanabe, such that hole 26 is blocked by sealing portion 25). Specifically, Watanabe teaches that hole 26 being blocked has a diameter smaller than a width of the current-collecting tab lead 14, 15 (in an embodiment of Watanabe, the lead tabs have widths of 50 mm, see [0109], and the blocked hole has a diameter of 2 mm, see [0110]; as a result, the diameter of the blocked hole is smaller than the width of the current collecting tab lead). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the sizing of the hole of Choi to be smaller in diameter than the width of the tab lead as taught by Watanabe, since both the hole and the tab lead would both predictably perform their respective functions with this relative sizing. The change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1976) (see MPEP § 2144.04).  
Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20200212399A1) as applied to claim 1 above, and further in view of Shimamura et al. (US 2004/0043289 A1).
Regarding claim 4, Choi teaches the battery cell according to claim 1. 
Choi does not explicitly teach that the battery is an electrolyte solution-based battery including an electrolyte solution as an electrolyte.
Shimamura teaches a battery with a film-type outer jacket and a current collecting tab lead sandwiched between end portions of the jacket (“A laminate packaging flat cell comprises a laminate film formed by combining polymer and metal with each other; a power generating element formed of a plurality of electrode plates and separators, and hermetically sealed by the laminate film; and an electrode terminal lead coupled to the electrode plate”, Abstract, figs. 1A and 1B). Specifically, Shimamura teaches that the battery may be an electrolyte solution-based battery including an electrolyte solution as an electrolyte (“Moreover, the power generating element contains the foregoing electrolytic solution or electrolyte in the same way as before”, [0037]; an embodiment including an electrolytic solution is referenced in [0045]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrolyte of Choi by substituting the electrolytic solution of Shimamura to yield an electrolyte-solution based battery, which will predictably provide a functional battery for the battery cell. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
 Regarding claim 5, Choi teaches the battery cell according to claim 1. 
Choi does not explicitly teach that the battery is a solid-state battery including a solid electrolyte as an electrolyte.
Shimamura teaches a battery with a film-type outer jacket and a current collecting tab lead sandwiched between end portions of the jacket (“A laminate packaging flat cell comprises a laminate film formed by combining polymer and metal with each other; a power generating element formed of a plurality of electrode plates and separators, and hermetically sealed by the laminate film; and an electrode terminal lead coupled to the electrode plate”, Abstract, figs. 1A and 1B). Specifically, Shimamura teaches that the battery may be a solid-state battery including a solid electrolyte as an electrolyte (“The separators and an electrolytic solution, solid electrolyte or gel electrolyte impregnated therein, or alternatively, a solid electrolyte or gel electrolyte acting as the separators are used for the power generating element”, [0036]; “In this case, the power generating element is formed by disposing the solid electrolyte or the gel electrolyte between the positive electrode active material layers of the positive electrode plates and the negative electrode active material layers of the negative electrode plates”, [0037]) an embodiment including an electrolytic solution is referenced in [0045]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrolyte of Choi by substituting a solid electrolyte as taught by Shimamura to yield a solid-state battery, which will predictably provide a functional battery for the battery cell. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20200212399A1), in view of Kim et al. (US 2016/0315301 A1), as applied to claim 2 above, and further in view of Shimamura et al. (US 2004/0043289 A1).
Regarding claim 8, modified Choi teaches the battery cell according to claim 2. 
Choi as modified thus far does not explicitly teach that the battery is an electrolyte solution-based battery including an electrolyte solution as an electrolyte.
Shimamura teaches a battery with a film-type outer jacket and a current collecting tab lead sandwiched between end portions of the jacket (“A laminate packaging flat cell comprises a laminate film formed by combining polymer and metal with each other; a power generating element formed of a plurality of electrode plates and separators, and hermetically sealed by the laminate film; and an electrode terminal lead coupled to the electrode plate”, Abstract, figs. 1A and 1B). Specifically, Shimamura teaches that the battery may be an electrolyte solution-based battery including an electrolyte solution as an electrolyte (“Moreover, the power generating element contains the foregoing electrolytic solution or electrolyte in the same way as before”, [0037]; an embodiment including an electrolytic solution is referenced in [0045]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrolyte of modified Choi by substituting the electrolytic solution of Shimamura to yield an electrolyte-solution based battery, which will predictably provide a functional battery for the battery cell. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
 Regarding claim 9, Choi teaches the battery cell according to claim 2. 
Choi as modified thus far does not explicitly teach that the battery is a solid-state battery including a solid electrolyte as an electrolyte.
Shimamura teaches a battery with a film-type outer jacket and a current collecting tab lead sandwiched between end portions of the jacket (“A laminate packaging flat cell comprises a laminate film formed by combining polymer and metal with each other; a power generating element formed of a plurality of electrode plates and separators, and hermetically sealed by the laminate film; and an electrode terminal lead coupled to the electrode plate”, Abstract, figs. 1A and 1B). Specifically, Shimamura teaches that the battery may be a solid-state battery including a solid electrolyte as an electrolyte (“The separators and an electrolytic solution, solid electrolyte or gel electrolyte impregnated therein, or alternatively, a solid electrolyte or gel electrolyte acting as the separators are used for the power generating element”, [0036]; “In this case, the power generating element is formed by disposing the solid electrolyte or the gel electrolyte between the positive electrode active material layers of the positive electrode plates and the negative electrode active material layers of the negative electrode plates”, [0037]) an embodiment including an electrolytic solution is referenced in [0045]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrolyte of modified Choi by substituting a solid electrolyte as taught by Shimamura to yield a solid-state battery, which will predictably provide a functional battery for the battery cell. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20200212399A1), in view of Kim et al. (US 2016/0315301 A1), further in view of Watanabe et al. (US 2012/0328934 A1) as applied to claim 3 above, and further in view of Shimamura et al. (US 2004/0043289 A1).
Regarding claim 10, modified Choi teaches the battery cell according to claim 3. 
Choi as modified thus far does not explicitly teach that the battery is an electrolyte solution-based battery including an electrolyte solution as an electrolyte.
Shimamura teaches a battery with a film-type outer jacket and a current collecting tab lead sandwiched between end portions of the jacket (“A laminate packaging flat cell comprises a laminate film formed by combining polymer and metal with each other; a power generating element formed of a plurality of electrode plates and separators, and hermetically sealed by the laminate film; and an electrode terminal lead coupled to the electrode plate”, Abstract, figs. 1A and 1B). Specifically, Shimamura teaches that the battery may be an electrolyte solution-based battery including an electrolyte solution as an electrolyte (“Moreover, the power generating element contains the foregoing electrolytic solution or electrolyte in the same way as before”, [0037]; an embodiment including an electrolytic solution is referenced in [0045]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrolyte of modified Choi by substituting the electrolytic solution of Shimamura to yield an electrolyte-solution based battery, which will predictably provide a functional battery for the battery cell. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
 Regarding claim 11, Choi teaches the battery cell according to claim 3. 
Choi as modified thus far does not explicitly teach that the battery is a solid-state battery including a solid electrolyte as an electrolyte.
Shimamura teaches a battery with a film-type outer jacket and a current collecting tab lead sandwiched between end portions of the jacket (“A laminate packaging flat cell comprises a laminate film formed by combining polymer and metal with each other; a power generating element formed of a plurality of electrode plates and separators, and hermetically sealed by the laminate film; and an electrode terminal lead coupled to the electrode plate”, Abstract, figs. 1A and 1B). Specifically, Shimamura teaches that the battery may be a solid-state battery including a solid electrolyte as an electrolyte (“The separators and an electrolytic solution, solid electrolyte or gel electrolyte impregnated therein, or alternatively, a solid electrolyte or gel electrolyte acting as the separators are used for the power generating element”, [0036]; “In this case, the power generating element is formed by disposing the solid electrolyte or the gel electrolyte between the positive electrode active material layers of the positive electrode plates and the negative electrode active material layers of the negative electrode plates”, [0037]) an embodiment including an electrolytic solution is referenced in [0045]). 
It would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the electrolyte of modified Choi by substituting a solid electrolyte as taught by Shimamura to yield a solid-state battery, which will predictably provide a functional battery for the battery cell. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ryu et al. (US 2019/0372083 A1) teaches a battery cell 10 including a battery electrode assembly 11 and an outer pouch-type jacket 12, with a venting pattern 16a located on the current collecting tab lead 15. The venting pattern 16a is a notch configured to break and vent the battery, and so may be considered a blocked hole. See [0077]-[0080] and figs. 3 and 6-10. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katharine (Kate) A. Caughron whose telephone number is (571)270-5733. The examiner can normally be reached Monday through Thursday, 8:00 AM to 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATHARINE A CAUGHRON/Examiner, Art Unit 1728                                                                                                                                                                                                        
/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728